Exhibit 10.3

 

PROMISSORY NOTE

 

 

 

$1,500,000

March 4, 2019

 

For value received, FreshRealm, LLC, a Delaware limited liability company, with
offices at 34 N. Palm Street, Suite 100, Ventura, California 93001 (“Borrower”),
promises to pay to the order of Calavo Growers, Inc., with offices at 1141-A
Cummings Road, Santa Paula, CA 93060 (“Lender”), or at such place as the holder
hereof may hereafter from time to time designate in writing, the principal sum
of One Million, Five Hundred Thousand Dollars ($1,500,000), together with
interest as specified below, upon the terms and conditions set forth herein.

DEFINITIONS

As used herein:

“Final Maturity Date” means  October 31, 2019, subject to extension as described
below.

“Interest Commencement Date” means  the date hereof.

INTEREST.

Interest shall accrue on the principal balance of this Note from the Interest
Commencement Date until this Note is fully paid at the rate of ten percent (10%)
per annum or such higher rate as may be determined pursuant to this Note.
Accrued but unpaid interest shall be due and payable on the Final Maturity Date.
In addition, upon the occurrence of any event of the type specified in the
“Default” paragraph below and thereafter until each such event has been cured or
waived to the written satisfaction of Lender, the outstanding principal balance
of this Note shall bear interest at an annual rate equal to the sum of (i) the
interest rate otherwise in effect with respect to such outstanding principal,
and (ii) 400 basis points (4.00%) per annum, or such lower rate as is the
highest rate allowable by law (it being understood that the accrual of interest
at the rate set forth in this sentence shall not be deemed a waiver or excuse of
any such event).

PAYMENT OF PRINCIPAL.

Borrower may prepay this Note at any time without prepayment penalty or premium.

The entire remaining principal balance of this Note shall be due and payable and
paid in full on the Final Maturity Date;  provided, however, that at its sole
and absolute discretion, Lender may elect to extend the Final Maturity Date in
writing until November 1, 2020, with interest continuing to accrue at the rate
described above.

APPLICATION OF PAYMENTS.

All payments hereunder shall be first applied to accrued but unpaid interest
hereunder, and the remainder, if any, shall be applied to the principal balance
of this Note.

DEFAULT.

If Borrower fails to make any payment when due in accordance with the terms of
this Note; or if Borrower breaches any other provision of this Note or any
related document; or if a garnishment, summons or a writ of attachment is issued
against or served upon Lender for the attachment of any property of Borrower or
any indebtedness owing to Borrower; or if Borrower is or becomes insolvent
(however defined), is dissolved or liquidated or goes out of business; then the
holder hereof may, at such holder’s option, by notice in writing to





1

--------------------------------------------------------------------------------

 



Borrower declare this Note to be immediately due and payable, whereupon the
principal balance of this Note and all interest thereon shall be immediately due
and payable without further notice or demand.

The principal balance of this Note and all interest thereon shall become
automatically due and payable without notice or demand if a petition is filed by
or against Borrower under the United States Bankruptcy Code.

ADDITIONAL COVENANTS.

Without Lender’s prior written consent, Borrower shall not, and shall not permit
any wholly-owned subsidiary of Borrower to, (i) incur any indebtedness or other
obligation (except (A) the indebtedness evidenced by this Note and (B) trade
payables arising in the ordinary course of business), (ii) grant any lien or
security interest on any of its property, (iii) sell all or any substantial part
of its assets, or (iv) merge or consolidate with any other entity.

In addition, Borrower shall not pay any dividend or other amount on account of
any equity interest of Borrower, including any dividend or distribution in
respect thereof or any payment in purchase, redemption, retirement or other
acquisition thereof.

COLLECTION COSTS.

Borrower shall pay all costs of collection, including reasonable attorneys’ fees
and legal expenses, if this Note is not paid when due, whether or not legal
proceedings are commenced.

GOVERNING LAW.

This Note shall be construed under the internal law of the State of California
and any applicable federal laws.  Time is of the essence in the payment of this
Note.

UNCONDITIONAL OBLIGATION.

All payments under this Note shall be made without setoff, counterclaim or
deduction of any kind including, without limitation, for any applicable
taxes.  Any amount owing by Borrower to Lender shall not be reduced in any way
by any outstanding obligations of Lender to Borrower, whether such obligations
are monetary or otherwise.

NOTICES.

All notices, requests, demands and other communications provided for hereunder
shall be in writing and, if to Borrower, mailed or delivered to it, addressed to
it at the address specified on page one of this Note, or if to Lender, mailed or
delivered to it, addressed to the address of Lender specified on page one of
this Note; or, in each case, at such other address as may hereafter be
designated by the applicable party in a notice to the other party complying with
this paragraph.  All notices, statements, requests, demands and other
communications provided for hereunder shall be sent by US Mail, registered or
certified mail, or reputable overnight delivery service, with postage prepaid,
and shall be deemed to be given or made when received.

BINDING EFFECT.

The execution, delivery and performance of this Note has been duly authorized by
all requisite company actions of Borrower.  This Note shall be binding upon
Borrower and its successors, assigns and legal representatives, and shall inure
to the benefit of Lender and its heirs, legal representatives, successors,
endorsees and assigns.





2

--------------------------------------------------------------------------------

 



AMENDMENTS.

Any amendment hereof must be in writing and signed by the party against whom
enforcement is sought.  Unenforceability of any provision hereof shall not
affect the enforceability of any other provision.  A photographic or other
reproduction of this Note may be made by Lender, and any such reproduction shall
be admissible in evidence with the same effect as the original itself in any
judicial or administrative proceeding, whether or not the original is in
existence.

NO WAIVER.

No acceptance of one or more late or partial payments, or delay or omission on
the part of any holder hereof in exercising any right or remedy hereunder, shall
operate as a waiver of any right or remedy under this Note.  A waiver on any one
occasion shall not be construed as a waiver of any right or remedy on any future
occasion.

WAIVERS.

All makers, endorsers, sureties and accommodation parties hereby waive
presentment, dishonor, notice of dishonor and protest, and consent to any and
all extensions, renewals, substitutions and alterations of any of the terms of
this Note and any other documents related hereto and to the release of or
failure by Lender to exercise any rights against any party liable for or any
property securing payment thereof.

JURY TRIAL; JURISDICTION.

TO THE EXTENT PERMITTED BY APPLICABLE LAW, BORROWER HEREBY IRREVOCABLY WAIVES
ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING
OUT OF, BASED ON OR PERTAINING TO THIS NOTE OR ANY OTHER RELATED DOCUMENT. FOR
BORROWER AND ITS PROPERTY, BORROWER IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO
THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF CALIFORNIA SITTING IN
VENTURA COUNTY AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT
OF CALIFORNIA (AND ANY APPELLATE COURT FROM SUCH COURTS) IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE. BORROWER HEREBY WAIVES ANY
OBJECTION TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT IS
BROUGHT IN AN INCONVENIENT COURT.

[Signature page follows]





3

--------------------------------------------------------------------------------

 



 

 

 

 

BORROWER:

 

 

 

FRESHREALM, LLC

 

 

 

 

 

By:

/s/: Michael R. Lippol

 

 

Michael R. Lippold

 

 

Chief Executive Officer

 

 

 

 

 

 

 

LENDER:

 

 

 

CALAVO GROWERS, INC.

 

 

 

 

 

 

 

By:

/s/: Lee Cole

 

 

Lee Cole

 

 

Chief Executive Officer

 

 

4

--------------------------------------------------------------------------------